DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/514,214, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application -- for example, but not limited to: parent Application No. 15/514,214 does not contain disclosures regarding biodegradability of the recited substrate.
 	Therefore:
 		claims 1-19 have an effective filing date of 06/08/2020;
	 	claim 20 has an effective filing date of 09/25/2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
 	claims 1-17 of U.S. Patent No. 10,676,592 (DUFOUR ET AL),
	in view of DUFOUR ET AL (US 2017/0292043),
	and in view of BLOMKER ET AL (US 2017/0362478),
	and in view of JP 04-220478 (SATOMI-JP ‘478),
	and in view of EUROPEAN BIOPLASTICS - EN 13432 CERTIFIED BIOPLASTICS.
 	and in view of GILTSOFF (US 5,948,848).
	U.S. Patent No. 10,676,592 claims adhesive tapes comprising a release-coated substrate, wherein the release-coated substrate comprises: a cellulose fiber-based substrate (e.g., crepe paper, etc.); and a release coating as recited in present application claims 1-6, 8-13.  The U.S. Patent further claims a method of producing an adhesive tape from said release-coated substrate as recited in present application claims 16-19.  However, the U.S. Patent does not specifically claim biodegradability.
 	DUFOUR ET AL ‘043 discloses release-coated substrates comprising: a cellulose fiber-based substrate (e.g., crepe paper, etc.); and a release coating, wherein the release coating comprises a release coating comprising a water-soluble polymer (e.g., preferably polyvinyl alcohol, etc.) as recited in present application claims 1-6, 8-13, and adhesive tapes comprising said release-coated substrates and an adhesive layer as recited in present claims 7, 15.  The coating has a general coating weight of 1-20 g/m2 and the substrate has a general weight of 32-80 g/m2. The reference further discloses a method of producing a release-coated substrate and a method producing an adhesive tape from said release-coated substrate as recited in present application claims 16-19. (entire document, e.g., paragraph 0003-0004, 0024-0036, 0038-0048, 0051-0073, 0076, 0098-0100, etc.)   
	BLOMKER ET AL ‘478 discloses that it is well known in the art to form biodegradable adhesive tapes by utilizing biodegradable adhesives and biodegradable carriers (e.g., paper, etc.), wherein biodegradability is evaluated by EN 13432 in order to promote environmental considerations, sustainability, and reduce usage of crude oil resources. (paragraph 0002, 0028-0029, 0037-0038, 0046, 0138-0140, 0148-0149, etc.)
 	SATOMI-JP ‘478 discloses that it is well known in the art to produce biodegradable tapes by applying a biodegradable release coating on a first side of a biodegradable base layer (e.g., paper, etc.), and applying a biodegradable adhesive layer on the second side of the biodegradable base layer. (paragraph 0005, 0007, 0009-0010, 0013-0014, 0024, etc.; claim 1-2, etc.)
 	VINCOTTE - REQUIREMENTS OF THE EN 13432 STANDARD discloses four requirements for determining biodegradability with respect to EN 13432:
(1) Chemical composition - limits on certain volatile matter, heavy metals, etc.

(2) Biodegradation -- chemical breakdown into CO2, water, and minerals (i.e., breakdown by biological action of at least 90% of the materials within 6 months);

(3) Disintegration -- physical decomposition of a product into tiny pieces (i.e., after 12 weeks, at least 90% of the product should be able to pass through a 2x2 mm mesh);

(4) Lack of ecotoxicity - quality of compost (i.e., as evaluated the effect of composted product on plants

 	GILTSOFF ‘848 provides evidence that polyvinyl alcohol resins (i.e., partially hydrolyzed polyvinyl acetate) are known to be non-toxic, water-soluble, and once dissolved, are typically fully biodegradable in nature within 28 days to C02 and H2O. (line 49, col. 1 to line 4, col. 2; line 27-38, col. 3; etc.)
	Regarding claims 1-13, 15-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the release coatings claimed in U.S. Patent No. 10,676,592 and disclosed in DUFOUR ET AL ‘043 for biodegradability by: (i) using polyvinyl alcohol polymers (which are known to be fully biodegradable in about a month and non-toxic, as evidenced by GILTSOFF ‘848); and (ii) using no or only minimal amounts of crosslinking agents to facilitate solubility in water after usage; then applying said release coatings formulated for biodegradability to known biodegradable cellulose fiber-based papers which meet the requirements of EN 13432 in order to produce biodegradable release-coated substrates for adhesives articles (e.g., adhesive tapes, etc.) capable of meeting the four requirements of EN 13432 (as disclosed in VINCOTTE - REQUIREMENTS OF THE EN 13432 STANDARD) in order to reduce landfill waste, minimize the need for incineration, and/or promote environmental and sustainability considerations as suggested by BLOMKER ET AL ‘478 and SATOMI-JP ‘478.
 	Further regarding claims 1, 16, since GILTSOFF ‘848 discloses that polyvinyl alcohol resins (i.e., partially hydrolyzed polyvinyl acetate) are known to be non-toxic, water-soluble, and once dissolved, are typically fully biodegradable in nature within 28 days to CO2 and H2O, the Examiner has reason to believe that release-coated substrates as claimed in U.S. Patent No. 10,676,592 and disclosed in DUFOUR ET AL ‘043 which utilize: (1) non-crosslinked (or only lightly crosslinked) release coatings containing fully biodegradable, non-toxic polyvinyl alcohol polymers as the primary component; and (2) EN 13432 certified cellulose fiber-based substrates; would be capable of being the requirements of EN 13432 as recited in claims 1, 16, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Regarding claim 14, one of ordinary skill in the art would have selected the weight of the release coating relative to the weight of substrate in the adhesive tapes claimed in U.S. Patent No. 10,676,592 and disclosed in DUFOUR ET AL ‘043 depending on cost considerations and/or the specific release characteristics required for specific applications and/or adhesive materials.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	DUFOUR ET AL (US 2017/0292043),
	in view of BLOMKER ET AL (US 2017/0362478),
	and in view of JP 04-220478 (SATOMI-JP ‘478),
	and in view of EUROPEAN BIOPLASTICS - EN 13432 CERTIFIED BIOPLASTICS.
 	and in view of GILTSOFF (US 5,948,848).
 	DUFOUR ET AL ‘043 discloses release-coated substrates comprising: a cellulose fiber-based substrate (e.g., crepe paper, etc.); and a release coating, wherein the release coating comprises a release coating comprising a water-soluble polymer (e.g., preferably polyvinyl alcohol, etc.) as recited in present application claims 1-6, 8-13, and adhesive tapes comprising said release-coated substrates and an adhesive layer as recited in present claims 7, 15;   The reference further discloses a method of producing a release-coated substrate and a method producing an adhesive tape from said release-coated substrate as recited in present application claims 16-19. (entire document, e.g., paragraph 0003-0004, 0024-0036, 0038-0048, 0051-0073, 0076, 0098-0100, etc.)   However, the reference does not specifically discuss biodegradability.
	BLOMKER ET AL ‘478 discloses that it is well known in the art to form biodegradable adhesive tapes by utilizing biodegradable adhesives and biodegradable carriers (e.g., paper, etc.), wherein biodegradability is evaluated by EN 13432 in order to promote environmental considerations, sustainability, and reduce usage of crude oil resources. (paragraph 0002, 0028-0029, 0037-0038, 0046, 0138-0140, 0148-0149, etc.)
 	SATOMI-JP ‘478 discloses that it is well known in the art to produce biodegradable tapes by applying a biodegradable release coating on a first side of a biodegradable base layer (e.g., paper, etc.), and applying a biodegradable adhesive layer on the second side of the biodegradable base layer. (paragraph 0005, 0007, 0009-0010, 0013-0014, 0024, etc.; claim 1-2, etc.)
	VINCOTTE - REQUIREMENTS OF THE EN 13432 STANDARD discloses four requirements for determining biodegradability with respect to EN 13432:
(1) Chemical composition - limits on certain volatile matter, heavy metals, etc.

(2) Biodegradation -- chemical breakdown into CO2, water, and minerals (i.e., breakdown by biological action of at least 90% of the materials within 6 months);

(3) Disintegration -- physical decomposition of a product into tiny pieces (i.e., after 12 weeks, at least 90% of the product should be able to pass through a 2x2 mm mesh);

(4) Lack of ecotoxicity - quality of compost (i.e., as evaluated the effect of composted product on plants

	GILTSOFF ‘848 provides evidence that polyvinyl alcohol resins (i.e., partially hydrolyzed polyvinyl acetate) are known to be non-toxic, water-soluble, and once dissolved, are typically fully biodegradable in nature within 28 days to C02 and H2O. (line 49, col. 1 to line 4, col. 2; line 27-38, col. 3; etc.)
	Regarding claims 1-13, 15-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the release coatings disclosed in DUFOUR ET AL ‘043 for biodegradability by: (i) using polyvinyl alcohol polymers (which are known to be fully biodegradable in about a month and non-toxic, as evidenced by GILTSOFF ‘848); and (ii) using no or only minimal amounts of crosslinking agents to facilitate solubility in water after usage; then applying said release coatings formulated for biodegradability to known biodegradable cellulose fiber-based papers which meet the requirements of EN 13432 in order to produce biodegradable release-coated substrates for adhesives articles (e.g., adhesive tapes, etc.) capable of meeting the four requirements of EN 13432 (as disclosed in VINCOTTE - REQUIREMENTS OF THE EN 13432 STANDARD) in order to reduce landfill waste, minimize the need for incineration, and/or promote environmental and sustainability considerations as suggested by BLOMKER ET AL ‘478 and SATOMI-JP ‘478.
 	Further regarding claims 1, 16, since GILTSOFF ‘848 discloses that polyvinyl alcohol resins (i.e., partially hydrolyzed polyvinyl acetate) are known to be non-toxic, water-soluble, and once dissolved, are typically fully biodegradable in nature within 28 days to CO2 and H2O, the Examiner has reason to believe that release-coated substrates disclosed in DUFOUR ET AL ‘043 which utilize: (1) non-crosslinked (or only lightly crosslinked) release coatings containing fully biodegradable, non-toxic polyvinyl alcohol polymers as the primary component; and (2) EN 13432 certified cellulose fiber-based substrates; would be capable of being the requirements of EN 13432 as recited in claims 1, 16, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Regarding claim 14, one of ordinary skill in the art would have selected the weight of the release coating relative to the weight of substrate in the release-coated substrates of DUFOUR ET AL ‘043 depending on cost considerations and/or the specific release characteristics required for specific applications and/or adhesive materials.

The rejection of claim 20 under 35 U.S.C. 103 based on DIZIO ET AL ‘306 in the previous Office Action mailed 12/16/2021 have been withdrawn in view of the Claim Amendments filed 05/16/2022.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
 	(A) Applicant argues that BLOMKER ET AL ‘478 and SATOMI-JP ‘478 “do not provide any express teachings or suggestion that would lead the skill artisan to believe that a substrate with the claimed release coating would be certified biodegradable in accordance with EN 13432.  Applicant arguments have been considered but are deemed moot in view of the new grounds of rejection citing GILTSOFF ‘848 which discloses that polyvinyl alcohol resins (i.e., partially hydrolyzed polyvinyl acetate) are known to be non-toxic, water-soluble, and once dissolved, are typically fully biodegradable in nature within 28 days to C02 and H2O.   Since: (1) DUFOUR ET AL ‘043 teaches that the water-soluble polymer (preferably polyvinyl alcohol) can constitute the substantial majority (up to 90 wt% or 99 wt%) of the release coating; and (2) the release coating is not required to be crosslinked, or if crosslinked, can have a relatively low degree of crosslinking (e.g., crosslinking agents can be present in amounts as low as 1 wt%); the Examiner has reason to believe that release-coated substrates disclosed in DUFOUR ET AL ‘043 which utilize: (1) non-crosslinked (or only lightly crosslinked) release coatings containing fully biodegradable, non-toxic polyvinyl alcohol polymers as the primary component (e.g., up to 90 wt% or 99 wt%) and diketene compounds in amounts as low as 1-10 wt%; and (2) EN 13432 certified cellulose fiber-based substrates; would be capable of being the requirements of EN 13432 as recited in claims 1, 16, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  
 	(B) Applicant argues that biodegradability in accordance with EN 13432 is not an inherent characteristics of the release-coated substrate of DUFOUR ET AL ‘043.  However, while biodegradability may not be inherent in every possible embodiment disclosed in DUFOUR ET AL ‘043, in view of the recognition that compostability and biodegradability are highly desirable properties (e.g., see CONCISE GUIDE TO COMPOSTABLE PRODUCTS AND PACKAGING), particularly for disposable materials (e.g., removable release liners, etc.), one of ordinary skill in the art would be highly motivated to make as many components of a disposable material (e.g., removable release liners, etc.) biodegradable as possible, and in particular, to make said disposable material biodegradable in accordance with well-established industry and institutional standards (e.g., EN 13432) for environmental and/or advertising and/or consumer appeal reasons.  Given this high degree of motivation to meet established biodegradability standards, it is the Examiner’s position that it is well within the skill of one of ordinary skill in the art to make the release-coated substrates of DUFOUR ET AL ‘043 to be biodegradable by EN 13432 standards by utilizing materials which are known to be highly biodegradable in both the release layer and the base paper.  
 	One of ordinary skill in the art would reasonably expect that a release coating primarily composed (up to 90 wt% or 99 wt%) of polyvinyl alcohol (which is are known to be non-toxic, water-soluble, and once dissolved, are typically fully biodegradable in nature within 28 days to CO2 and H2O, as evidenced by GILTSOFF ‘848) and which is not excessively crosslinked would be capable of meeting the four requirements of EN 13432 with respect to chemical composition, biodegradability, disintegration, and lack of ecotoxicity.  One of ordinary skill in the art would also reasonably expect that applying a release coating capable of meeting EN 13432 to a paper substrate which is also EN 13432-certifiable would successfully lead to a predictable result -- i.e., a release-coated substrate that is biodegradable in accordance with EN 13432.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided persuasive evidence to the contrary.
 	(C) Applicant argues that “a non-biodegradable release coating would protect a underlying cellulose fiber-based paper from biodegradation.”  However, it must be noted that since the release coatings of DUFOUR ET AL ‘043 can be present on only one side of the paper substrate, this leaves the other, uncoated side fully exposed to biological degradation.  Similarly, since the release coatings of DUFOUR ET AL ‘043 are not required to be present on the edges of the paper substrate, this still allows the underlying cellulose fiber-based paper to be exposed to biological degradation.  The mere possibility of delay, or even a significant delay in biodegradation does not mean that a paper substrate coated with a very thin non-biodegradable release coating on a single side is wholly incapable of meeting the requirements of EN 13432, given that the testing requirements allow for at least 12 weeks for degradation.  Furthermore, as discussed above, given the preferred use of polyvinyl alcohol as a major component of the release coatings of DUFOUR ET AL ‘043, the Examiner has reason to believe that a significant portion of the release coatings in accordance of DUFOUR ET AL ‘043 can be readily made to highly biodegradable and compostable (i.e., capable of meeting the four requirements of EN 13432) by one of ordinary skill in the art using well-established and well-recognized material selection considerations for biodegradability (e.g., selecting release layer components and paper components which are non-toxic and fully biodegradable in a relatively short period of time, etc.).

MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

 	(D) Applicant relies on the attached WOODS END Evidentiary Document as evidence that a non-biodegradable coating makes a coated paper product slow to biodegrade and unsuitable for composting.  However, while this may apply to certain types of polymer coatings (e.g., polyethylene-based, PET-based, etc.), this does not provide conclusive evidence that all polymer coatings make paper products unable to meet the requirements of EN 13432.  It is well known that polyethylene and PET resins are typically not considered to be biodegradable.  In contrast, as discussed in detail above, (1) polyvinyl alcohol resins are known to be fully biodegradable in a relatively short period of time (as evidenced by GILTSOFF ‘848); (2) polyvinyl alcohol resins can constitute the substantial majority of the release coatings of DUFOUR ET AL ‘043 (up to 90 wt% or 99 wt%); and (3) DUFOUR ET AL ‘043 does not provide any evidence or indication that the mere presence of the recited diketene compounds (in amounts as low as 1-10 wt%) would render the release coatings of DUFOUR ET AL ‘043 wholly non-biodegradable.  Therefore, the Examiner has reason to believe that at least a substantial portion of the release coatings of DUFOUR ET AL ‘043 are biodegradable in accordance with EN 13432 due to their high polyvinyl alcohol content.  Applicant has not provided persuasive evidence to the contrary.

 	(E) Applicant’s arguments with respect to claim 20 have been fully considered and are deemed persuasive in view of the Claim Amendments filed 05/16/2022.
 	The rejection of claim 20 under 35 U.S.C. 103 based on DIZIO ET AL ‘306 in the previous Office Action mailed 12/16/2021 has been withdrawn in view of the Claim Amendments filed 05/16/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	IHRIG ET AL (US 2017/0002238) disclose biodegradable adhesive for tapes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 27, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787